 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                          FRESNO DIVISION

 9 BEATRIS PICENO,                                   Case No. 1:18-CV-00653-EPG

10                 Plaintiff,                        STIPULATION AND ORDER FOR THE
                                                     AWARD OF ATTORNEY FEES UNDER THE
11                         v.                        EQUAL ACCESS TO JUSTICE ACT (EAJA)
12                                                   28 U.S.C. § 2412(d)
     ANDREW SAUL,1 Acting Commissioner
13   of Social Security,
14                 Defendant.
15          TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE OF THE UNITED
16 STATES DISTRICT COURT:
17      The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
18
     Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND, FIVE HUNDRED
19
     DOLLARS and 00/100 ($7,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
20
     § 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff
21
     by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
22
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
23
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
24
25
     1
26     Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal
     Rules of Civil Procedure, the Court should substitute Andrew Saul for Acting Commissioner Nancy A.
27   Berryhill as the Defendant in this suit. No further action needs to be taken to continue this suit by
     reason of the last sentence of section 405(g) of the Social Security Act, 42 U.S.C. § 405(g).
28
 1 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 2 whether the fees are subject to any offset allowed under the United States Department of the
 3 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 4 whether they are subject to any offset.
 5            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 6
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 7
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
 8
     payments made shall be delivered to Plaintiff’s counsel, Mark D. Barrett.
 9
              This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
10
     does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
11
     SEVEN THOUSAND, FIVE HUNDRED DOLLARS and 00/100 ($7,500.00) in EAJA attorney fees
12
     shall constitute a complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
13
     attorney, Mark D. Barrett, may have relating to EAJA attorney fees in connection with this action.
14
              This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
15
16 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
17                                                  Respectfully submitted,

18
     Dated: July 26, 2019                   /s/ Mark D. Barrett
19                                                 MARK D. BARRETT
20                                                 Attorney for Plaintiff

21
     Dated:                                 MCGREGOR W. SCOTT
22                                              United States Attorney
                                                DEBORAH LEE STACHEL
23                                              Regional Chief Counsel, Region IX
                                                Social Security Administration
24
25                                             By: /s/ Patrick Snyder obo Marcelo Illarmo*
                                                   PATRICK SNYDER
26                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
27                                                 (*Permission to use electronic signature
                                            obtained via email on 7/26/19).
28
                                                         -2-
 1
 2
 3                                                  ORDER

 4
            Pursuant to the Parties’ Stipulation, IT IS ORDERED that Plaintiff be awarded attorney fees in
 5
     the amount of SEVEN THOUSAND, FIVE HUNDRED DOLLARS and 00/100 ($7,500.00) under the
 6
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
 7
     all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 8
 9 accordance with 28 U.S.C. § 2412(d). This award is without prejudice to the rights of Plaintiff’s
10 attorney to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings
11 clause provisions of the EAJA.
12
13 IT IS SO ORDERED.
14
       Dated: July 26, 2019                                     /s/
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -3-
